Citation Nr: 1624826	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right knee disability. 

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability and/or lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is against a finding that a right ankle disability manifested during service, manifested within one year of separation, or was caused and/or aggravated by a service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for substantiating his claims, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained. Pertinent post-service medical records have been obtained, to the extent available, and no outstanding relevant records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, VA examinations were provided in August 2012, with an addendum opinion in April 2013, so as to ascertain whether any claimed disorder was related to his period of active service or caused and/or aggravated by a service-connected disability.

To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA opinions are adequate, as the examiner included a thorough review of the file and provided findings relevant to the issues at hand.  The Veteran's complaints and lay history were also considered and discussed.  A rationale was provided with each opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues has been met. See 38 C.F.R. § 3.159(c)(4)(2015). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran has claimed entitlement to service connection for a right ankle disability, either on a direct incurrence basis or as secondary to a service-connected right knee disability. 

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence of record, there is no indication of complaints or treatment for a chronic right ankle disability during the Veteran's period of active duty service.  While service treatment records (STRs) show that the Veteran suffered a right ankle injury (i.e., a sprain and/or a "twisting" injury) in December 1998 and November 1992, the evidence suggests that his right ankle sprain(s) resolved in due course.  In this regard, the Board observes that STRs for the remainder of the Veteran's active duty service are completely devoid of any additional complaints, treatment, or diagnoses relating to the right ankle.  The Veteran declined to undergo a separation physical examination; however, in a March 2002 separation Report of Medical Assessment, he voiced no complaints with respect to the right ankle.  Notably, the only medical opinion of record, discussed extensively below, supports the conclusion that the right ankle sprain(s) resolved without residuals. See August 2012 VA examination opinion. 

Following separation from service in May 2002, the Veteran underwent a general VA examination in July 2002.  At that time, he reported no symptoms or complaints associated with a right ankle disability, and no objective findings of a right ankle disability were found upon physical examination.  

In fact, right ankle complaints/treatment/diagnoses are not demonstrated by the record until 2010, at which time x-rays of the right ankle showed arthritis without any fracture or other acute issues, and the Veteran expressly denied any previous injury/trauma. See October 2010 VA Treatment note.  A November 2013 VA podiatry consult reflects complaints of right ankle pain "present for several years."  

On the issue of nexus, the Veteran was afforded a VA examination in August 2012.  At that time, the Veteran reported that he had sprained his ankle several times in-service.  Current imaging studies confirmed arthritis.  The examiner opined that the right ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that he had interviewed the Veteran and reviewed the claims file, and concluded that the right ankle sprain "likely resolved" and that STRs did not document chronicity of a problem.  

An addendum opinion was obtained in April 2013, at which time the examiner again opined that the Veteran's ankle sprains did not result in chronic symptoms.  The examiner went on to explain that the Veteran's current right and left ankle degenerative joint disease "are bilaterally symmetrical," and that "bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative change."  He further explained that the fact that similar examination findings were present in symmetrical joints "makes it unlikely that a unilateral injury to one joint, or one limb, has caused changes which are not significantly different from the contralateral joint."  With respect to secondary service connection, the examiner opined the right ankle condition was less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected right knee condition.  The examiner reasoned that a right knee condition would not affect the ankle on the same side and that the ankle was supportive of the knee and not the reverse.  

The Board finds the August 2012 and April 2013 VA opinions to be highly probative as to the issue of nexus.  Indeed, the opinions were proffered after a thorough review of the claims file and consideration of the Veteran's statements concerning onset.  The opinions are also supported by a sound rationale and the examiners, collectively, addressed direct and secondary theories of entitlement.  In this regard, the examiner expressly attributed the currently diagnosed right ankle arthritis to the natural aging process and not to any incident of service, or a service-connected right knee disability.  Notably, the record contains no other medical opinions to the contrary.  

With regard to the Veteran's statements during the course of his appeal in which he attributed the claimed condition to service and/or to his service-connected right knee disability, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Veteran is certainly competent to recount a history of chronic right ankle pain.  However, any causal relationship between his currently-diagnosed orthopedic disorder (arthritis) and service and/or the service-connected right knee disability is inherently complex in nature, and the Veteran has not demonstrated the requisite medical training or expertise to provide such an etiological link.  Importantly, his opinions have been specifically contradicted by a VA examiner on two occasions, finding that this disorder was unrelated to service, or to the service-connected knee disability.  

In sum, although the Veteran sustained right ankle sprains in-service, the most competent and probative evidence of record (namely, the STRs and VA opinions) show that these conditions were acute and resolved prior to separation, and that the current right ankle disability (arthritis) is attributable to the natural aging process and not to any incident of service.  Further, there is no indication that any right ankle arthritis was diagnosed within one year of separation from active service, or that there was a continuity of right ankle symptomatology since separation from active service.  

In this regard, the Board notes that the Veteran has not specifically endorsed a continuity of right ankle symptomatology since service.  Even assuming, arguendo, that he had asserted such continuous symptoms during the course of this appeal, the Board finds that any statements to this effect are less than credible in light of other lay and medical evidence of record.  As noted, the first documented complaints of right ankle pain are not shown until 2010, nearly 8 years after separation from service.  Further, in 2010 and 2013 statements, the Veteran denied prior trauma/injury and reported the onset of ankle pain as fairly recently.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Finally, the most probative medical evidence of record, namely, the April 2013 VA opinion, has demonstrated that the right ankle disability was not caused or aggravated by his service-connected right knee disability. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a right ankle disability is denied.


ORDER

Service connection for a right ankle disability is denied. 


REMAND

The Veteran also seeks service connection for a left knee disability, to include as secondary to a service-connected right knee disability and/or a lumbar spine.  

As an initial matter, the Veteran's entrance examination is silent for any defects/abnormalities of the left knee.  STRs reflect that the Veteran injured his left knee in July 1994 while playing softball.  Contemporaneous x-rays of the left knee demonstrated bipartite patella.  The assessment was left knee injury.  The Veteran did not undergo a separation physical examination.  

Following service, the Veteran underwent a VA general examination in July 2002.  At that time, x-rays of the left knee again confirmed possible bipartite patella and possible old fracture patella.  

The Veteran underwent a VA knee examination in August 2012.  At that time, he reported that he injured his knee in-service; he also reported that his left knee hurt because of right knee instability and that he had to compensate by using his left knee more.  Contemporaneous x-rays revealed bipartite patella with arthritic changes at the interface of the patellar components.  The examiner noted that there appeared to be some degenerative change associated with the bipartite patella.  The VA examiner opined that the left knee disability was less likely than not related to service or proximately due to the service-connected right knee disability.  The examiner reasoned that the Veteran had minimal degenerative changes on x-rays that were likely secondary to age.  The examiner did not address whether the left knee disability was aggravated by the right knee disability, and/or caused/aggravated by the service-connected lumbar disability.  

In an April 2013 VA addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's left knee disability was proximately due to, or aggravated by the service-connected right knee disability.  The examiner reasoned that the left knee condition was consistent with expected age-related degenerative change. 

In August 2013, a VA physician noted the Veteran's complaints of increasing left knee pain and stated that the Veteran had significant multifragmented bipartite patella.  Contrary to the VA examination findings, the VA physician stated that there were no x-ray signs of osteoarthritis and that the Veteran had full extension of the left knee.  The physician opined that the left "uninvolved" knee is "typically" overused in daily activity which, in time, results in overuse symptoms.  The diagnosis was pain, left knee, secondary to overuse; the VA physician indicated that the left knee symptoms would "hopefully" improve once the right knee problem was addressed.  VA records reflect that the Veteran was scheduled to undergo a total right knee replacement in October 2014; however, VA treatment records contained in VBMS are only current through May 2014.  

The Board finds that clarification is needed with respect to the above opinions.  As an initial matter, the Veteran is currently diagnosed with left bipartite patella, which the VA physician described as a congenital condition.  In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection. See 38 C.F.R. § 3.303(c), 4.9 (2015).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation). See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In this regard, the Board notes that where, as here, no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a Veteran's congenital disease is not noted at entry. See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease." Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation. See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation. See Id.  

In this case, the VA examiners did not offer an opinion that addressed each of the above issues.  An additional VA opinion from a VA physician on these questions is therefore warranted.

With respect to secondary service connection, although the August 2013 VA physician indicated that the Veteran had left knee symptoms, including pain, secondary to overuse, he did not provide a specific diagnosable condition (only noting that the Veteran did not have arthritis, which is contrary to contemporaneous x-ray findings).  Moreover, no examiner has provided an opinion as to whether the Veteran's left knee disability is secondary to his service-connected lumbar spine disability.  For these reasons, the Board finds that an additional VA opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from May 2014 to the present. 

2. Then, obtain an addendum opinion to the August 2012 VA examination/opinion and April 2013 VA addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After re-reviewing the claims file, and in light of the August 2012 VA examination/opinion and April 2013 VA addendum opinion as contrasted with the findings set forth by a VA physician in an August 2013 VA treatment record, the examiner is asked to provide an addendum addressing the following:

(a) Provide an opinion as to whether the left bipartite patella is considered a congenital disease or congenital defect. 

Note: In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process." See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

(b) For any congenital left knee DEFECT currently shown, provide an opinion as to whether it, at least as likely as not, was subject to a superimposed injury during service that resulted in an additional disability. 

(c) If the proper classification of the Veteran's current left knee bipartite patella is a "disease process" of congenital, developmental, familial, or hereditary origin, provide an opinion as to whether it (not noted upon entry into service) clearly and unmistakably existed prior to the Veteran's service entrance.

If "yes," the Veteran's left knee bipartite disability clearly and unmistakably pre-existed his service entrance, provide an opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service.  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

(d) For any left knee disability that did not pre-exist service, to include arthritis, clarify whether it had its onset during service or is otherwise related to service, to include in-service treatment for a left knee injury. 

(e) Also determine whether the Veteran's current left knee disability is CAUSED by or AGGRAVATED by, his service-connected disabilities of the right knee, and/or lumbar spine.  In so opining, the examiner should comment on the Veteran's reports of left knee overuse/compensation due to the service-connected right knee disability, as well as the August 2013 VA physician's comments regarding overuse symptoms.  If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale should be provided for any opinions expressed and conclusions reached.

3. After the above is completed, readjudicate the service connection claim on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


